APPARATUS FOR MANUFACTURING SEMICONDUCTOR DEVICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities:
In claim 2, line 2, “connecting member connects” should be –one or more connecting members connect–.
In claim 3, line 2, –at least one – should be inserted after “the ”.
In claim 3, line 3, –at least one – should be inserted after “and the ”.
In claim 4, line 4, “state” should be –stage–.
In claim 6, line 6, “connecting member connects” should be –one or more connecting members connect–.
In claim 7, line 7, “the” should be –each–.
In claim 7, line 9, “connecting member connects” should be –one or more connecting members connect–.
In claim 7, line 9, “body” should be –bodies–.
In claim 7, the last line, “mechanism” should be –mechanisms–.
In claim 8, line 6, “the other” should be –another– (as the claims allow for more than two linear motion mechanisms).
Appropriate correction is required.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al. (US 2014/0356983); Tada et al. (US 6,190,488); Woodman, Jr. (US 5,205,899); Gronek et al. (US 4,431,474); Lee et al. (WO 2015/156529); Zintzen et al. (DE 10 2011 053 498) teach apparatus considered relevant to the claimed invention, concerning measurement of and/or correction for deformation of thermal expansion bonding or handling mechanisms for semiconductor devices or other articles.

Allowable Subject Matter
Claims 1-8 would be allowable if the claim objections are overcome.  The claims would be allowable because the prior art does not teach an apparatus capable of manufacturing a semiconductor device as claimed, and particularly comprising one or more connecting members which connect the base portion and the bonding stage, wherein at least one of the one or more connecting members is a connecting plate which deflects following expansion and contraction of the bonding stage in a plane direction caused by a temperature change.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745